UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 91-8337



UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,


                                versus


J0 ANN LACA GIBSON,
                                                Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas

                            ( June 5, 1992)


Before POLITZ, Chief Judge, WILLIAMS and DUHE`, Circuit Judges.



POLITZ, Chief Judge:



     Convicted of possession with intent to distribute and with

importation of marihuana, 21 U.S.C. §§ 841(a)(1), 952(a), Jo Ann

Laca Gibson appeals, claiming insufficient evidence of guilt and

bad faith destruction of evidence warranting reversal.    Finding no

error, we affirm.



                              Background
       United States Border Patrol agents at the El Paso, Texas

border checkpoint apprehended Gibson as she drove an auto into

Texas with 80 pounds of marihuana hidden in a side panel.               The

vehicle did not belong to Gibson and she denied knowing that it

contained drugs.     Gibson claims that her sister had earlier driven

her and her two young sons to the El Paso side of the Mexico/

United States border and that the three of them walked to Juarez

and then taxied to a mechanic's shop where Gibson's car purportedly

was being repaired.        Because the repairs were not yet complete

Gibson said she went to her aunt's house and borrowed the subject

vehicle from her aunt's boyfriend so she could drive home to

El Paso.     She insists that she did not know about the hidden

marihuana.

       At the border an inspector grew suspicious because Gibson said

she was an American citizen but her auto had a Mexican license

plate.   In addition the auto was spattered with bugs, suggesting a

recent drive in the country.          The inspector referred Gibson to

secondary inspection where the suspicions of that inspector also

were aroused by the heavy spattering of bugs on an otherwise clean

car.   Gibson told the second inspector that the owner was a Juarez

resident; the license, however, was from the Mexican interior.

Further, the car had no mud on the side, as would be expected of a

vehicle driven in Juarez that day.        She stated that her own auto

was at a mechanic's shop, but blankly stared when asked what

repairs were being made.      Gibson told the first inspector that the

car belonged    to   her   sister's   boyfriend;   she   told   the   second


                                      2
inspector that it belonged to her aunt's boyfriend.               She told the

second inspector that a friend had driven her to the border; she

told a customs agent that her sister had done so.                   Gibson was

unable to answer several routine questions -- the name or address

of   the   mechanic's    shop;    her   aunt's   surname    or    address;    the

boyfriend's name, first or last; and her plans for return of the

borrowed auto to its owner.             In addition Gibson had only ten

dollars on her person.

      The jury found Gibson guilty of possession with intent to

distribute and of importation of marihuana.              She timely appealed.



                                   Analysis



1.    Sufficiency of the Evidence

      Gibson challenges her conviction, claiming that there was

insufficient evidence that she knowingly possessed the hidden

marihuana.      She     moved    for    acquittal   at    the    close   of   the

government's case and renewed the motion at the close of all the

evidence.    In our appellate review we consider the evidence in the

light most favorable to the prosecution, asking whether a rational

trier-of-fact could have found the essential elements proven beyond

a reasonable doubt.1

      To sustain the charge of importation, the government need only

prove that the defendant knowingly played a role in transporting

     1
          Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979);
United States v. Gonzalez-Lira, 936 F.2d 184 (5th Cir. 1991).


                                         3
contraband from a foreign country into the United States.2                       The

elements which the government must prove to convict a defendant of

possession of marihuana with intent to distribute are (1) knowing

(2) possession of marihuana with (3) intent to distribute.3                 Gibson

argues that the government produced insufficient evidence of the

knowledge element essential for conviction of either crime.

      It is well established in this circuit that in cases involving

hidden compartments, reliance may not be placed solely on the

defendant's     control    of     the   vehicle.4      In    such   an   instance,

possession can be inferred only if knowledge is indicated by

additional      factors,     such       as    "circumstances        evidencing    a

consciousness      of     guilt    on    the    part    of    the     defendant."5

Inconsistent stories may constitute substantive evidence of a

defendant's guilty knowledge.6 Circumstantial factors also include


      2
          United States v. Diaz-Carreon, 915 F.2d 951 (5th Cir.
1990); United States v. Martinez-Mercado, 888 F.2d 1484 (5th Cir.
1989).

      3
             United States v. Pierre, 958 F.2d 1304 (5th Cir. 1992)
(en banc).

      4
          Gonzalez-Lira; Diaz-Carreon; Martinez-Mercado; United
States v. Anchondo-Sandoval, 910 F.2d 1234 (5th Cir. 1990); United
States v. Richardson, 848 F.2d 509 (5th Cir. 1988); United States
v. Olivier-Becerril, 861 F.2d 424 (5th Cir. 1988).

      5
             Richardson, 848 F.2d at 513.

      6
          Anchondo-Sandoval ; G o n z a l e z - L i r a ; D i a z - C a r r e o n ;
Martinez-Mercado; United States v. Farias-Farias, 925 F.2d 805 (5th
Cir. 1991).


                                          4
lack of knowledge of the name of the true owner and implausible

explanations for one's travels.7

     The evidence before us is not insufficient as a matter of law.

The versions of Gibson's border-crossing travels are inconsistent

and the several less than credible gaps in her story support

incredulity.    Not only did she profess a lack of knowledge of her

aunt's last name, she did not know the first or last name of the

man who ostensibly had just given her his car to cross the border.

She did not know the address of either the mechanic's shop where

her car was being repaired, or her aunt's house, although only

hours or minutes before she had been at both locations.              She did

not know the name of the shop repairing her car.               There is an

apparent implausibility in Gibson risking being stranded in Mexico

with her small children without a car and with little cash.              How

would she pay for repairs?     What if repairs could not be effected?

Such credibility gaps, coupled with the evidence suggesting that

the vehicle had been driven outside Juarez, support the rejection

of her explanation and her protestations of innocence.



2.   Bad Faith Destruction of Evidence

     Before Gibson's defense counsel had the opportunity to examine

the marihuana    it   was   destroyed   by   the   United   States   Customs

     7
          Nervousness, in certain instances, may also be a factor.
The second border inspector in the case at bar testified that
Gibson was not nervous at first, which he found suspicious, but
that she became nervous when the drug dogs arrived, which he also
found suspicious. We assess no value to the presence or absence of
nervousness in this setting.


                                    5
Service.   Only the lab samples were available.   At trial a customs

agent testified about the bulk weight and the authenticity of

photographs of the 30 marihuana bricks removed from the car.

     Gibson argues that the district court erred in refusing to

dismiss the indictment based on the government's destruction of the

marihuana.   The destruction of evidence alone does not constitute

a due process violation; the defendant must show bad faith on the

part of the government officials.8   We review the district court's

bad faith determination under the clearly erroneous standard.    In

the case at bar a customs agent testified that consistent with

agency procedure a letter was sent to the United States Attorney

requesting notification in writing if the controlled substance

should be preserved.    Absent a response, controlled substances

routinely are destroyed 60 days after dispatch of such letters. In

this case no response was received and the drugs were destroyed.

We find no error in the trial court's finding that Gibson did not

establish bad faith on the part of the government because of the

destruction of evidence.

     AFFIRMED.




    8
          Arizona v. Youngblood, 488 U.S. 51 (1988); United States
v. Galvan-Garcia, 872 F.2d 638 (5th Cir.), cert. denied, 493 U.S.
857 (1989).


                                 6